DETAILED ACTION
This office action is in response to the application filed on 12/17/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welty et al. US 5198957.
	Regarding Claim 1, Welty teaches (Figures 2-3)  a power circuit (Fig. 2), comprising: a first transistor (50), having a first source, a first drain, and a first gate; a second transistor (52), having a second source, a second drain, and a second gate, the second drain coupled to the first drain (between 50-52); a third transistor (74), having a third source, a third drain, and a third gate, the third source coupled to the first gate (at 62); a fourth transistor (84), having a fourth source, a fourth drain, and a fourth gate, the 
	Examiners Note: the words “couple” or “connect” can mean direct or indirect connection.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welty et al. US 5198957in view of Creech US 20170025844.
	Regarding Claims 4 and 10, Welty teaches (Figures 2-3) a power circuit with the resistor is a first resistor (62 or 66).
	Welty does not teach wherein the third transistor is a p- channel transistor the power circuit further comprising: a second resistor connected between the first gate and 
	Creech teaches (Figures 12 and 17(using embodiment of Figure 17)) wherein the third transistor is a p- channel transistor (1121) and, the power circuit (at Fig. 12) further comprising: a second resistor (1114) connected between the first gate and the third gate (with 1740); and a switch (1122) coupled between the third gate and a reference voltage node (at 1120). (For Example: par. 139-144)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Welty to include wherein the third transistor is a p- channel transistor and, the power circuit further comprising: a second resistor connected between the first gate and the third gate; and a switch coupled between the third gate and a reference voltage node, as taught by Creech, to reduce power consumption. 
	Regarding Claims 5 and 11, Welty teaches (Figures 2-3) a power circuit.
	Becker does not teach a circuit configured produce a pulse to instruct the switch to couple the reference voltage node to the third gate.
	Creech teaches (Figures 12 and 17) a circuit (at 1740) configured produce a pulse to instruct the switch (1121) to couple the reference voltage node (at 1120) to the third gate (of 1121). (For Example: par. 139-144)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Welty to include a circuit configured produce a pulse to instruct the switch to couple the reference voltage node to the third gate, as taught by Creech, to reduce power consumption. 
	Regarding Claims 6 and 13, Welty teaches (Figures 2-3) wherein the fourth transistor (84) is an n-channel transistor, the anode is a first anode, and the cathode is a first cathode, , the power circuit (at fig. 2) further comprising: a third resistor coupled (88) between the fourth source and the fourth gate (at 84); and a Zener diode (86) having a second anode and a second cathode, the second anode coupled to the fourth source and the second cathode coupled to the fourth gate. (For Example: Col. 4-5)
	Regarding Claims 7, 9, and 14, Becker teaches (Figures 1-2), wherein the first transistor (50) is an n-channel transistor, and wherein the second transistor (52) is an n-channel transistor. (For Example: Col. 4-5)
	Regarding Claims 8 and 12, Welty teaches (Figures 2-3) wherein the resistor is a first resistor (62 or 66), the anode is a first anode, the cathode is a first cathode (at 64 or 68) and the fourth transistor (84) is an n-channel transistor, the power circuit (at Fig. 2) further comprising: a second resistor (88) coupled between the fourth source and the fourth gate; and Appl. No.: 16/157,293Page 3 of 12Amendment - 111 TI-79145a zener diode (86), having a second anode and a second cathode, the second anode coupled to the  fourth source and the second cathode  coupled to the fourth gate. (For Example: Col. 4-5)
	Regarding Claims 9 and 14, Becker teaches (Figures 1-2), wherein the first transistor (50) is an n-channel transistor; and wherein the second transistor (52) is an n-channel transistor. (For Example: Col. 4-5)
Claim 15-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welty et al. US 5198957 in view of Becker et al. US 6529355.
	Regarding Claim 15, Welty teaches (Figures 2-3) A circuit (Fig. 2 ), comprising:
source, a first drain, and a first gate, the first source coupled to the input;  a second transistor (52) having a second source, a  second drain, and a second gate, the second drain coupled to the first drain, and the  second source coupled to the output (at 56); a third transistor (74) having a  third source, a third drain, and a third gate, the third source coupled to the first  gate (at 62); a fourth transistor (84) having a fourth source, a fourth drain, and a fourth gate, the fourth drain coupled to the second  gate and the fourth source coupled to the second source; and a current limiting circuit (62-68) coupled between the  third drain and the fourth  gate. (For Example: Col. 4-5)
	Welty does not teach A universal serial bus (USB) circuit, wherein the first transistor is configured to turn on responsive to a signal at the first gate, and the second transistor is configured to turn off responsive to the first transistor turning on.
	Becker teaches (Figures 1-3) A universal serial bus (USB) circuit (Fig. 3), wherein the first transistor (150) is configured to turn on responsive to a signal at the first gate (from 152), and the second transistor (130) is configured to turn off responsive to the first transistor turning on. (For Example: Col. 4, Col. 5 lines 1-25 & 45-67, Col. 6 and Col. 8)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Welty to include a universal serial bus (USB) circuit; and wherein the first transistor is configured to turn on responsive to a signal at the first gate, and the second transistor is configured to turn off 
	Regarding Claim 16, Welty teaches (Figures 2-3) wherein the current limiting circuit (62-68) includes a resistor (62 or 66), and a diode (64 or 68) coupled in series with the resistor between sixth current terminal (at 74) and the fourth control terminal (at 84). (For Example: Col. 4-5)
	Regarding Claim 17, Welty teaches (Figures 2-3) wherein the resistor (62 or 66) has a first resistor terminal and a second resistor terminal, the first resistor terminal coupled to the third drain (at 74); and wherein the diode has an anode and a cathode, the anode connected to the  second resistor terminal, and cathode connected to the fourth gate (at 84). (For Example: Col. 4-5)
	Regarding Claim 19, Welty teaches (Figures 2-3) wherein the first transistor (52) is an n-channel transistor,  and wherein the second transistor (52) is an n-channel transistor. (For Example: Col. 4-5)
	 Regarding Claim 22, Welty teaches (Figures 2-3) a circuit (Fig. 2). (For Example: Col. 4-5)
	Welty does not teach wherein the first transistor is configured to turn on responsive to a signal at the first gate, and the second transistor is configured to turn off responsive to the first transistor turning on.
	Becker teaches (Figures 1-3) wherein the first transistor (150) is configured to turn on responsive to a signal at the first gate (from 152), and the second transistor (130) is configured to turn off responsive to the first transistor turning on. (For Example: Col. 4, Col. 5 lines 1-25)
.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welty et al. US 5198957in view of Becker et al. US 6529355 and further in view of Creech US 20170025844.
Regarding Claims 18, Welty teaches (Figures 2-3) a power circuit.
	Welty does not teach wherein the third transistor is a p- channel transistor, the power circuit further comprising: a resistor coupled between the third source and the third gate; and a switch, having a current path coupled between the third gate and a reference voltage node.
	Creech teaches (Figures 12 and 17) wherein the third transistor is a p- channel transistor (1121), the power circuit further comprising: a resistor (1114) coupled between the third source and the third gate (at 1740); and a switch (1120), having a current path coupled between the third gate and a reference voltage node (1120). (For Example: par. 139-144)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Welty to include wherein the third transistor is a p- channel transistor, the power circuit further comprising: a resistor coupled between the third source and the third gate; and a switch, having a current path between the third gate and a reference voltage node, as taught by Creech, to reduce power consumption. 
Allowable Subject Matter
Claims 20-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
	Claim 20; prior art of record fails to disclose either by itself or in combination:  “…conducting a first current from a gate of a first transistor through a first resistor in response to detection of a short circuit condition at an output; conducting, by a second transistor in response to a voltage across the first resistor; while the second transistor is conducting, conducting a second current from the gate through the second transistor, through a  second resistor, and through a third resistor; conducting, by a third to off cause a fourth transistor not to conduct and disconnecting the output [[node]] from the first transistor, in response to a voltage across the third resistor.” 	Becker teaches (Figures 1-3) wherein the first transistor (150) is configured to turn on responsive to a signal at the first gate (from 152), and the second transistor (130) is configured to turn off responsive to the first transistor turning on. (For Example: Col. 4, Col. 5 lines 1-25 & 45-67)
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive.
	Applicant argued that “Welty does not disclose at least these claim limitations. The Office Action maps transistor 74 of Welty to "a third transistor" in the claims and maps transistor 84 of Welty to "a fourth transistor" in the claims. See Office Action, Page 3. In Welty, the drain of transistor 74 is coupled to resistor 62, which is coupled to the cathode of Zener diode 64. See, e.g., Welty, FIG. 3. Also, in Welty, the anode of Zener diode 68 is coupled to the anode of Zener diode 64. See, e.g., id. Additionally, in Welty, the cathode of Zener diode 68 is coupled to the drain of transistor 84. See, e.g., id. Thus, Welty does not teach or suggest a first transistor having a first source, a first drain… the anode coupled to the second resistor terminal and the cathode coupled to the fourth gate”. However, examiner is entitled to the broadest reasonable interpretation. In this case, the word couple or connection can mean indirect or direct connection/coupling. The current limiting circuitry is between the transistors 74 and 84 as can be seen in Figure 3 this means that the terminals of said transistor are located  between the current limiting circuit.   Therefore, the claim limitations are met by the prior art.
	Applicant argued that “The cited prior art does not teach or suggest at least these claim limitations. Welty does not teach or suggest a first transistor having a first source, a first drain, and a first gate, the first source coupled to the input; a second transistor… coupled to the second gate and the fourth source coupled to the second source; and a current limiting circuit coupled between the third drain and the fourth gate, wherein the 
	Applicant argued that “Becker also does not teach or suggest these claim limitations. The Office Action maps transistor 150 of Becker to "a first transistor" in the present claims and maps transistor 130 of Becker to "a second transistor" in the present claims. See Office Action, Page 6. Becker discloses that the drain of transistor 150 is coupled to the gate of transistor 130. See, e.g., Becker, FIG. 1. Becker does not teach or suggest a first transistor having a first source, a first drain, and a first gate, the first source coupled to the input… and a current limiting circuit coupled between the third drain and the fourth gate, wherein the first transistor is configured to turn on responsive to a signal at the first gate, and the second transistor is configured to turn off responsive to the first transistor turning on.”. However, the structure limitations of the first and second transistor are teach by the Welty reference not the Becker reference. The Becker reference is used to teach the limitation of the tuning the transistor on/off and this is shown in col. 5 lines 3-11. Therefore the claim limitations are met by the prior art.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838